Case: 13-1134    Document: 3     Page: 1   Filed: 05/03/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

            ECSI INTERNATIONAL, INC.,
                  Plaintiff-Appellant,
                            v.
 LOCKHEED MARTIN GLOBAL TRAINING AND
LOGISTICS, TRAVELERS CASUALTY AND SURITY
    COMPANY OF AMERICA, AND FEDERAL
           INSURANCE COMPANY,
             Defendants-Appellees.
                __________________________

                        2013-1134
                __________________________

    Appeal from the United States District Court for the
District of New Jersey in No. 12-CV-1417, Judge Faith S.
Hochberg.
               __________________________

                      ON MOTION
                __________________________

   Before LOURIE, BRYSON, and MOORE, Circuit Judges.

LOURIE, Circuit Judge.
Case: 13-1134        Document: 3   Page: 2   Filed: 05/03/2013




ECSI INTERNATIONAL, INC. V. LOCKHEED MARTIN GLOBAL         2


                           ORDER
    The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Third Circuit. The parties did not respond to this court's
order directing them to show cause why this appeal
should not be transferred.
    ECSI International appeals from a decision of the
United States District Court for the District of New
Jersey granting Lockheed Martin’s motion to transfer the
contract dispute to the United States District Court for
the District of Maryland. This court is a court of limited
jurisdiction, which does not include review of this contract
action. 28 U.S.C. § 1295. We also note that the appellant
requested review by the Third Circuit but that the district
court forwarded the appeal to this court. Because this
case does not fall within our jurisdiction, we transfer the
appeal to the United States Court of Appeals for the Third
Circuit.
      Accordingly,
      IT IS ORDERED THAT:
    This appeal is transferred to the United States Court
of Appeals for the Third Circuit pursuant to 28 U.S.C.
§ 1631.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s24